                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )                8:17CR309
                                            )
        vs.                                 )
                                            )
STEVEN R. CARLSON,                          )                  ORDER
                                            )
                     Defendant.             )


        This matter is before the court on defendant’s unopposed Motion to Continue
Trial [32]. Counsel needs addition time to conclude plea negotiations. For good cause
shown,

        IT IS ORDERED that the Motion to Continue Trial [32] is granted as follows:

        1. The jury trial now set for October 22, 2018 is continued to November 26,
2018.

        2 In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
justice will be served by granting this continuance and outweigh the interests of the
public and the defendant in a speedy trial. Any additional time arising as a result of the
granting of this motion, that is, the time between today’s date and November 26,
2018, shall be deemed excludable time in any computation of time under the
requirement of the Speedy Trial Act. Failure to grant a continuance would deny counsel
the reasonable time necessary for effective preparation, taking into account the exercise
of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

        DATED October 17, 2018.

                                  BY THE COURT:


                                  s/ Susan M. Bazis
                                  United States Magistrate Judge
